Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2, 4-7, 12-18, 20-23, 25-28, 33, and 34 are pending and rejected. Claims 19 and 35 are withdrawn as being drawn to non-elected inventions. Claims 3, 8-11, 24, and 29-32 are cancelled. Claims 1 and 20 are amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 7, 14-17, 20, 23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chun, KR 20140005470 A in view of Chen, CN 104773726 A and Liu, CN 109081332 A.
	The following citations for Chun, KR 20140005470 A are in reference to the machine translation provided by Google Patents.
	The following citations for Chen, CN 104773726 A and Liu, CN 109081332 A are in reference to the machine translations provided by Espacenet.
Regarding claim 1, Chun teaches a method of forming graphene (abstract), the method comprising: 
providing, in a reaction chamber, a non-catalyst substrate at least partially including a material that does not catalyze growth of graphene (where graphene is formed on the substrate in a reaction chamber or CVD chamber, pg. 2, and where the graphene is grown on a substrate without a catalyst, abstract, pg. 2, and pg. 3, indicating there is no catalyst on the substrate); and 
directly growing graphene on a surface of the non-catalyst substrate based on injecting a carbon source into the reaction chamber (where graphene is grown onto the substrate, i.e. the non-catalyst substrate, by plasma chemical vapor deposition by supplying or injecting a process gas onto the substrate, where the process gas is selected from the group including propane, butane, hexane, cyclohexane, benzene, and toluene, pg. 3-4). 
Chun does not teach using meta-xylene as the carbon source.
Chen teaches a method for growing a single-layer graphene film by low temperature chemical vapor deposition (pg. 1). They teach depositing the film on an alloy substrate where the carbon source for CVD includes liquid phase carbon sources such as benzene, toluene, o-xylene, m-xylene, p-xylene, etc. and the gas phase carbon source is selected from materials such as propane, butane, etc. (pg. 3). Therefore, Chen teaches depositing graphene by CVD using carbon sources such as meta-xylene (m-xylene), toluene, benzene, and other sources taught by Chun (propane, butane).
Liu teaches depositing graphene onto a nanopatterned sapphire substrate by CVD (pg. 2). They teach that the nano-patterned sapphire substrate is placed in a reaction chamber, annealed, and then exposed to hydrogen and a carbon source for CVD reaction of graphene (pg. 2). They teach that the carbon source is one or more of benzene, toluene, xylene, etc. (pg. 2). Therefore, Liu teaches that graphene can be deposited onto a non-catalytic substrate (sapphire, i.e. aluminum oxide) by CVD using xylene as a precursor.
From the teachings of Chen and Liu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chun to have used meta-xylene as the carbon source for depositing graphene onto the non-catalytic substrate because Chen teaches that m-xylene is an alternative carbon source to benzene, toluene, propane, and butane (i.e. sources used by Chun) for the deposition of graphene by CVD and Liu indicates that xylene can be used as a carbon source as an alternative to benzene and toluene for graphene deposition onto a non-catalytic substrate by CVD such that it will be expected to provide a suitable carbon source for the deposition of graphene onto the non-catalytic substrate by PECVD, where m-xylene is used as a simple substitution for one known carbon source for another. Therefore, in the process of Chun in view of Chen and Liu the carbon source will be meta-xylene.
Regarding claim 2, Chun in view of Chen and Liu suggest the limitations of instant claim 1. Chun further teaches that the temperature in the chamber ranges from 100-600°C, where pretreatment of the substrate and formation of the graphene layer are performed in the same chamber, suggesting that the processing temperature during formation of graphene will range from 100-600°C (pg. 2 and pg. 4). Therefore, Chun suggests growing the graphene at a processing temperature overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Chen also teaches depositing graphene of 200-800°C or 300-700°C (pg. 2).
Regarding claims 4, 6, and 7, Chun in view of Chen and Liu suggest the limitations of instant claim 1. Chun further teaches that the non-catalyst substrate may be a semiconductor or non-conductive substrate such as Si, GaAs, GaN, silica, quartz, glass, sapphire, and mica (pg. 3). They teach that the substrate may contain a polymer such as polyimide, PEEK, PES< PEI, PC, PEN, or PET (pg. 3). Therefore, the non-catalyst substrate is selected from materials including a Group IV semiconductor material, a semiconductor compound, or an insulating material as well as a combination of two elements selected from the list of claim 6, i.e. GaN or GaAs. Further, the non-catalytic substrate includes an oxide (silica, quartz, sapphire, glass) or a nitride (GaN).
Liu further teaches depositing graphene onto a sapphire substrate (pg. 2).
Regarding claims 14, 16, and 17, Chun in view of Chen and Liu suggest the limitations of instant claim 1. Chun further teaches performing a pre-treatment on the surface of the non-catalyst substrate by supplying or injecting an oxidizing gas into the chamber, i.e. the reaction or CVD chamber used for the formation of graphene (pg. 2 and pg. 3). They teach that the oxidizing gas may be chlorine or fluorine (pg. 2 and pg. 3). Therefore, Chun teaches supplying pre-treatment gases meeting the requirements of claim 17 to the reaction chamber for pre-treatment of the substrate.
Liu also teaches placing the nano-patterned sapphire substrate in a reaction chamber, raising the temperature in the chamber under an oxygen atmosphere and annealing (pg. 2). 
Regarding claim 15, Chun in view of Chen and Liu suggest the limitations of instant claim 14. Chun teaches that the oxidizing gas used in the pre-treatment process may be chlorine or fluorine (pg. 2 and pg. 3). Therefore, since Chun teaches supplying pre-treatment gases meeting the requirements of claims 17 and 22 to the reaction chamber for pre-treatment of the substrate (where as noted above for claims 4, 6, and 7, Chun teaches using the claimed substrate materials), the process is also expected to result in forming at least one of charges or activation sites that induce adsorption of active carbon radicals on the surface of the non-catalyst substrate. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claims 20, 25, 27, and 28, as discussed above for claims 1, 14, and 15, Chun in view of Chen and Liu provide a method of forming graphene comprising pre-treating a surface of a non-catalyst substrate at least partially including a material that does not catalyze growth of graphene where the pre-treating gas includes chlorine or fluorine, as required by claim 22 (Chun pg. 2 and pg. 3), and directly growing graphene on the pre-treated surface of the non-catalyst substrate based on injecting a reaction gas into a reaction chamber in which the non-catalyst substrate is provided, the reaction gas including a carbon source such as propane, butane, hexane, cyclohexane, benzene, and toluene using a PECVD process (Chun abstract and pg. 2-4), where Chen and Liu provide the suggestion of using meta-xylene as the carbon source as a simple substation for one known carbon source for another since Chen indicates meta-xylene can be used to deposit graphene by CVD as an alternative carbon source to toluene or benzene and Liu indicates that xylene can be used to deposit graphene on a non-catalytic substrate by CVD as an alternative gas source to benzene and toluene. 
Chun further teaches that the non-catalyst substrate may be a semiconductor or non-conductive substrate such as Si, GaAs, GaN, silica, quartz, glass, sapphire, and mica (pg. 3). They teach that the substrate may contain a polymer such as polyimide, PEEK, PES< PEI, PC, PEN, or PET (pg. 3). Therefore, the non-catalyst substrate is selected from materials including a Group IV semiconductor material, a semiconductor compound, or an insulating material as well as a combination of two elements selected from the list of claim 6, i.e. GaN or GaAs. Further, the non-catalytic substrate includes an oxide (silica, quartz, sapphire, glass) or a nitride (GaN). Therefore, the substrates of Chun meet the requirements of claims 25, 27, and 28.
Therefore, since Chun in view of Chen and Liu suggests supplying pre-treatment gases meeting the requirements of claim 22 to the reaction chamber for pre-treatment of the substrate (where Chun teaches using the claimed substrate materials for claims 25, 27, and 28), the process is also expected to result in forming at least one of charges or activation sites that induce adsorption of active carbon radicals on the surface of the non-catalyst substrate. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 23, Chun in view of Chen and Liu suggests the process of instant claim 20. Chun further teaches that the temperature in the chamber ranges from 100-600°C, where pretreatment of the substrate and formation of the graphene layer are performed in the same chamber, suggesting that the processing temperature during formation of graphene will range from 100-600°C (pg. 2 and pg. 4). Therefore, Chun suggests growing the graphene at a processing temperature overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Chen also teaches depositing graphene at a temperature of 200-800°C or 300-700°C (pg. 2). 


Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Chen and Liu as applied to claims 4 and 25 above, and further in view of Baldwin, US 2016/0218184 A1.
	Regarding claims 5 and 26, Chun in view of Chen and Liu suggest the limitations of instant claims 4 and 25, where Chun teaches that the non-catalyst substrate may be a semiconductor or non-conductive substrate such as Si, GaAs, GaN, silica, quartz, glass, sapphire, and mica (pg. 3).
	They do not teach that the substrate is doped.
	Baldwin teaches growing graphene films on a SiO2/Si substrate by CVD and exposing the graphene film to hydrogen plasma for hydrogenation of the graphene so as to tune the bandgap (abstract). They teach that the graphene film was prepared on a SiO2/Si (n-type arsenic doped) substrate followed by the deposition of Cr/Au contact electrodes followed by hydrogenation of the graphene film for forming a graphene device (0012 and 0032). 
	From the teachings of Baldwin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chun in view of Chen and Liu to have deposited the graphene layer on a SiO2/Si (arsenic doped) substrate because Baldwin teaches that such a substrate is desirable for forming a graphene device and Chun indicates that Si and silica are suitable substrates such that a SiO2/Si (arsenic doped) substrate would also be expected to be a suitable substrate since Baldwin indicates graphene can be deposited on the substrate by CVD and because it will be chemically similar to Si and silica. Therefore, in the process of Chun in view of Chun, Liu, and Baldwin, the substrate will include a dopant. 

Claims 12 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Chen and Liu as applied to claims 1 and 20 above, and further in view of Xu, US 2010/0006812 A1.
	Regarding claims 12 and 33, Chun in view of Chen and Liu suggest the limitations of instant claims 1 and 20.
	They do not teach the crystal size of the graphene layer.
	Xu teaches memory devices that include a carbon-based resistivity-switchable material (abstract). They teach that the substrates on which the C-based films are formed include SiOx or other dielectrics or Si (0074). They teach forming a diode which may be a semiconductor material such as Si, Ge, SiGe, etc. on the substrate with an optional silicide region and then a C-based film is formed on the diode (0085 and Fig. 5). Therefore, the carbon-based layer is formed on a semiconductor or non-catalytic layer. They teach that the carbon-based switchable material may comprise nanometer-sized or larger regions of crystalline graphene referred to as graphitic nanocrystallites (0023). They teach that the carbon-based layer may be a graphene material (0024). They teach depositing graphene by PECVD as it has benefits including reduced thermal budget, broad process windows, adjustable programming voltages and currents, and tailored interfaces (0027). They teach that various processing parameters can be modulated for controlling the graphitic nanocrystallite size (0033-0040 and 0043-0044). They teach that the broad range for crystallinity size is greater than 1 nm and the narrow range is 2-10 nm (Table 1). They teach that the precursor compound for depositing the carbon layer may include propane, butane, benzene-based hydrocarbons, etc. (0025, 0035, and 0060). Therefore, Xu teaches forming a carbon-based layer on a non-catalytic substrate where the carbon-based layer can be graphene, where the crystal sizes are desirably 2-10 nm in size, and where the layer is deposited by PECVD using precursors such as those taught by Chun and benzene-based hydrocarbons (where xylene is considered a benzene-based hydrocarbon because it is a benzene ring with two methyl groups), where processing parameters can be altered to adjust the crystalline sizes.
From the teachings of Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chun in view of Chen and Liu to have deposited the graphene layer so that it includes crystallite sizes ranging from 2-10 nm because Xu teaches that such crystallite sizes are desirable in a carbon-based film such as graphene for use as a switchable material, where the sizes can be optimized by adjusting the PECVD deposition parameters where deposition gases include benzene-based hydrocarbons (where m-xylene is considered a benzene-based hydrocarbon as noted above) such that it will be expected to provide a desirable graphene film having nanocrystallites. Therefore, Chun in view of Chen, Liu, and Xu suggest forming the graphene layer so that it includes crystallites within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

	
	

Claims 13 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Chen and Liu as applied to claims 1 and 20 above, and further in view of Hong, US 2013/0130011 A1.
	Regarding claims 13 and 34, Chun in view of Chen and Liu suggest the limitations of instant claims 1 and 20.	
They do not teach the pressure of the process.
	Hong teaches a method of forming graphene (abstract), the method comprising: 
providing, in a reaction chamber, a non-catalyst substrate at least partially including a material that does not catalyze growth of graphene (loading a substrate into an ICP-CVD chamber to form graphene, 0011 and 0031, where the substrate does not include a catalyst, 0008); and 
directly growing graphene on a surface of the non-catalyst substrate based on injecting a carbon source into the reaction chamber (where graphene is grown onto the substrate, i.e. the non-catalyst substrate, by plasma chemical vapor deposition by supplying or injecting a process gas onto the substrate, where the process gas is selected from the group including propane, butane, hexane, cyclohexane, benzene, and toluene, 0031-0032 and 0043). 
Hong teaches that the pressure ranges from about 5 mTorr to about 100 mTorr during the reaction to deposit graphene (0034).
From the teachings of Hong, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chun in view of Chen and Liu to have deposited the graphene material on the substrate using a pressure ranging from 5-100 mTorr because Hong indicates that such a pressure range is suitable for depositing graphene on a non-catalytic substrate by PECVD using the same carbon sources as Chun, Chen, and Liu (i.e. benzene and toluene, etc.) such that it will be expected to provide the desired and predictable result of successfully depositing the graphene layer using meta-xylene as the carbon source. Therefore, in the process of Chun in view of Chen, Liu, and Hong the graphene will be grown on the substrate at a pressure within the claimed range, i.e. less than or equal to about 10 Torr. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

	
	
Claims 18, 21, and 22 are is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Chen and Liu as applied to claims 16 and 20 above, and further in view of Wu, US 2014/0045103 A1.
	Regarding claims 18, 21, and 22, Chun in view of Chen and Liu suggest the limitations of instant claims 16 and 20 where Chun teaches using a pre-treatment gas such as chlorine, fluorine, or oxygen (pg. 2 and pg. 3). Chun teaches that impurities in the substrate may be removed through the pre-treatment and it may increase the site where the substrate may react with the process gas (pg. 3).
	They do not teach supplying a bias power to the non-catalyst substrate.
	Wu teaches methods for providing a silicon layer on a photomask substrate (abstract). They teach performing an optional plasma immersion ion implantation process to activate the surfaces of a first and second substrate (0035 and Fig. 3A-H). They teach that the substrate surfaces may have native oxide, excess water, and hydrocarbon contamination form the adjacent environment, the loose texture and structure of the native surface oxides may generate impurities and adversely affect quality of the subsequent bonding step (0035). They teach that an activating process and/or an etching process may be performed to activate the surfaces of the substrates while removing undesired contaminants from the surface (0035 and Fig. 3A-H). They teach that the activated ions/species used in the optional plasma immersion ion implantation process activates the surface and promotes bonding energy for subsequent bonding while removing undesired contamination from the surface (0035). They teach that the activating process includes exposing the substrates to oxygen containing gas and/or a halogen containing gas in a plasma reactor while maintaining the ion energy at a low level (0036). They teach that suitable oxygen containing gases include O-2 and suitable halogen containing gases includes Cl2 and F2 (0036). They teach that a low RF bias power voltage may be applied so ions bombard the substrate with low energy (0037). They teach that the source RF power may be maintained at between about 50 Watts and about 2000 Watts and a bias power may be maintained between about 50 Watts and 1000 Watts (0037). Therefore, they teach applying a bias to the substrate (since the bias causes the ions to bombard the substrate indicating the bias is towards the substrate) in the range of 50-1000 Watts during a plasma treatment using gases such as oxygen, chlorine, or fluorine for removing impurities from a substrate surface and to active the surface for improved bonding. They teach that the activated surfaces resulting from the plasma treatment enhance bonding as the activated surfaces have a slight surface microroughness and good cleanliness (0039).
	From the teachings of Wu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Chun in view of Chen and Liu to have applied a substrate bias in the range of 50-1000 Watts during the oxidizing plasma treatment because Chun teaches performing the plasma for removing impurities and Wu indicates that it is desirable to provide such a substrate bias during a plasma pre-treatment using the same plasma gases as Chun for removing impurities from a substrate where they further indicate that the process activates the surface for improved bonding by providing microroughness and good cleanliness such that it will be expected to remove the impurities as desired while also activating the substrate surface for improved bonding with the subsequent graphene layer. Therefore, Chun in view of Chen, Liu, and Wu suggest using a bias power overlapping the range of claim 18. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	
Claims 1, 2, 4, 6, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, US 2013/0130011 A1 in view of Chen, CN 104773726 A and Liu, CN 109081332 A.
Regarding claim 1, Hong teaches a method of forming graphene (abstract), the method comprising: 
providing, in a reaction chamber, a non-catalyst substrate at least partially including a material that does not catalyze growth of graphene (loading a substrate into an ICP-CVD chamber to form graphene, 0011 and 0031, where the substrate does not include a catalyst, 0008); and 
directly growing graphene on a surface of the non-catalyst substrate based on injecting a carbon source into the reaction chamber (where graphene is grown onto the substrate, i.e. the non-catalyst substrate, by plasma chemical vapor deposition by supplying or injecting a process gas onto the substrate, where the process gas is selected from the group including propane, butane, hexane, cyclohexane, benzene, and toluene, 0031-0032 and 0043). 
Hong does not teach using meta-xylene as the carbon source.
As discussed above for the rejection using Chun, Chen and Liu provide the suggestion of using meta-xylene as a simple substitution for one known carbon source for another because Chen indicates that meta-xylene is a suitable carbon source for the deposition of graphene by CVD as an alternative to benzene and toluene and Liu indicates the xylene is a suitable carbon source gas for the deposition of graphene by CVD onto a non-catalytic substrate as an alternative to benzene and toluene. Therefore, in the process of Hong in view of Chen and Liu the carbon source gas will be meta-xylene. 
Regarding claim 2, Hong in view of Chen and Liu suggest the limitations of instant claim 1. Hong further teaches performing the process at a temperature of 1000°C or less (0032), such that the process temperature overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Chen further teaches using a deposition temperature in the range of 200-800°C or 300-700°C (pg. 2).
Regarding claim 4 and 6-7, Hong in view of Chen and Liu suggest the limitations of instant claim 1. Hong further teaches that the substrate may include an oxide, a nitride, and combinations thereof, where examples include SiO2, Si3N4, AlN, BN, Al2O3, etc. (0041). Therefore, the substrate includes semiconductor compounds (Si3N4, AlN, etc.) and insulating compounds (SiO2, etc.) as well as materials meeting the requirements of claims 6 and 7.
Liu further teaches using a sapphire substrate (pg. 2).
Regarding claim 13, Hong in view of Chen and Liu suggest the limitations of instant claim 1. Hong further teaches that the pressure ranges from about 5 mTorr to about 100 mTorr during the reaction to deposit graphene (0034), such that the pressure will be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  	


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Chen and Liu as applied to claim 4 above, and further in view of Baldwin, US 2016/0218184 A1.
	Regarding claim 5, Hong in view of Chen and Liu suggest the limitations of instant claim 4, where Hong teaches that the non-catalyst substrate may be a semiconductor or non-conductive substrate such as silica (0041).
	They do not teach that the substrate is doped.
	Similarly, as discussed in the rejection of claim 5 over Chun in view of Chen, Liu, and Baldwin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hong in view of Chen and Liu to have deposited the graphene layer on a SiO2/Si (arsenic doped) substrate because Baldwin teaches that such a substrate is desirable for forming a graphene device and Hong indicates that silica is a suitable substrate such that a SiO2/Si (arsenic doped) substrate would also be expected to be a suitable substrate since Baldwin indicates graphene can be deposited on the substrate by CVD and because it will be chemically similar to silica. Therefore, in the process of Hong in view of Chen, Liu, and Baldwin, the substrate will include a dopant. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Chen and Liu as applied to claim 1 above, and further in view of Xu, US 2010/0006812 A1.
	Regarding claim 12, Hong in view of Chen and Liu suggest the limitations of instant claim 1.
	They do not teach the crystal size of the graphene layer.
	Similarly, as discussed above for the rejection of claim 12 over Chun in view of Chen, Liu, and Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hong to have deposited the graphene layer so that it includes crystallite sizes ranging from 2-10 nm because Xu teaches that such crystallite sizes are desirable in a carbon-based film such as graphene for use as a switchable material, where the sizes can be optimized by adjusting the PECVD deposition parameters, where the gases include benzene-based hydrocarbons (where meta-xylene is considered a benzene-based hydrocarbon since it is a benzene structure with two methyl groups) such that it will be expected to provide a desirable graphene film having nanocrystallites. Therefore, Hong in view of Chen, Liu, and Xu suggest forming the graphene layer so that it includes crystallites within the claimed range. Further, since Hong in view of Chen, Liu, and Xu suggest forming the film using the process of claim 1, the resulting film is expected to also provide crystallite sizes within the claimed range. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.

Response to Arguments
	In light of the amendment to claims 1 and 20, Applicant’s arguments at pages 9-14 are considered persuasive. Therefore, the rejections have been modified to include the new references of Chen and Liu for the suggestion of using meta-xylene as the carbon source.
	Regarding Applicant’s arguments at page 8 indicating that m-xylene gives better results than methane, it is noted that this is not considered to be a sufficient showing of unexpected results associated with m-xylene. Both Chun and Hong provide the use of carbon precursors such as benzene and toluene, which are chemically very similar to m-xylene such that a showing would need to indicate that m-xylene gives unexpectedly better results compared to the closest prior art, i.e. using benzene and toluene. 
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718